Appeal by the defendant from a judgment of the County Court, Westchester County (Lange, J.), rendered August 24, 2000, convicting him of burglary in the second degree and criminal mischief in the third degree, after a nonjury trial, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant failed to preserve for appellate review his contention that the prosecution was obligated to prove specifically that he intended to commit a larceny, rather than merely a crime, at the time he entered the complainant’s home (see People v Gray, 86 NY2d 10, 19 [1995]; People v Udzinski, 146 AD2d 245 [1989]; People v Stroman, 27 AD3d 589 [2006]). In any *784event, the contention is without merit (see People v Bess, 107 AD2d 844, 846 [1985]).
The defendant’s contention that the evidence was legally insufficient to establish his guilt beyond a reasonable doubt also is unpreserved for appellate review (see People v Gray, supra). In any event, viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620, 621 [1983]), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt (see People v Mackey, 49 NY2d 274, 280 [1980]; People v Moore, 303 AD2d 691, 692 [2003]). Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see CPL 470.15 [5]; People v Moore, supra).
The defendant’s contention regarding his sentencing as a persistent violent felony offender, raised in Point IV of his brief, is unpreserved for appellate review and, in any event, is without merit.
The defendant’s remaining contention is without merit. Crane, J.P, Spolzino, Fisher and Lunn, JJ., concur.